           Case 2:20-cr-00130-JAM Document 29 Filed 08/05/21 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN, #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700
4    Fax: 916-498-5710
     Noa_oren@fd.org
5
     Attorney for Defendant
6    HUNTER DANIEL SECREST
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     )   Case No. 2:20-cr-130 JAM
11                                                 )
                     Plaintiff,                    )   STIPULATION AND ORDER TO
12                                                 )   CONTINUE STATUS CONFERENCE AND
     vs.                                           )   EXCLUDE TIME
13                                                 )
     HUNTER DANIEL SECREST                         )
14                                                 )   Date: August 10, 2021
                     Defendant.                    )   Time: 9:30 a.m.
15                                                 )   Judge: Hon. John A. Mendez
                                                   )
16
17            By this stipulation, the parties move to continue the status conference until August 31,
18   2021, and to exclude time between August 10, 2021 and August 31, 2021, under Local Code T4.
19            The parties agree and stipulate, and request that the Court find the following:
20            a.       The government has produced discovery which defense counsel will need further
21   time to review and discuss with the defendant.
22            b.       Defense counsel believes that failure to grant the above-requested continuance
23   would deny counsel the reasonable time necessary for effective preparation, taking into account
24   the exercise of due diligence.
25            c.       Based on the above-stated findings, the ends of justice served by continuing the
26   case as requested outweigh the interest of the public and the defendant in a trial within the
27   original date prescribed by the Speedy Trial Act.
28            d.       For the purposed of computing time under the Speedy Trial Act, 18 U.S.C. §
       Stipulation and Order to Continue Status                    United States v. Secrest, 2:20-cr-00130-JAM
       Conference and Exclude Time
       Case 2:20-cr-00130-JAM Document 29 Filed 08/05/21 Page 2 of 3



1    3161, et seq., within which trial must commence, the time period of August 10, 2021 to August
2    31, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local
3    Code T4] because it results from a continuance granted by the Court at defendant’s request on
4    the basis of the Court’s finding that the ends of justice served by taking such action outweigh the
5    best interest of the public and the defendant in a speedy trial.
6            Nothing in this stipulation and order shall preclude a finding that other provisions of the
7    Speedy Trial Act dictate that additional time periods are excludable from the period within which
8    a trial must commence.
9
10   DATED: August 4, 2021                          Respectfully submitted,
11
                                                    HEATHER E. WILLIAMS
12                                                  Federal Defender

13                                                  /s/ Noa E. Oren
                                                    NOA E. OREN
14                                                  Assistant Federal Defender
                                                    Attorney for HUNTER SECREST
15
16   DATED: August 4, 2021                          PHILLIP TALBERT
17                                                  Acting United States Attorney

18                                                  /s/ Sam Stefanki
                                                    SAMUEL STEFANKI
19                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status                     United States v. Secrest, 2:20-cr-00130-JAM
      Conference and Exclude Time
       Case 2:20-cr-00130-JAM Document 29 Filed 08/05/21 Page 3 of 3



1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on August 31, 2021, at 9:30 a.m. The Court orders
9    the time from August 10, 2021 up to and including August 31, 2021, excluded from computation
10   of time within which the trial of this case must commence under the Speedy Trial Act, pursuant
11   to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
13
14   DATED: August 4, 2021                            /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
15                                                    UNITED STATES DISTRICT COURT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status                     United States v. Secrest, 2:20-cr-00130-JAM
      Conference and Exclude Time
